Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 1 of 12
Filing # 123290859 E-Filed 03/17/2021 05:18:56 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Tikva Weinstein, Dori Weinstein

 

Plaintiff Case #
Judge
vs.
Costco Wholesale Corporation
Defendant

 

I. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

C1 $8,000 or less

[] $8,001 - $30,000
LJ $30,001- $50,000
CI] $50,001- $75,000
C] $75,001 - $100,000
over $100,000.00

YW. TYPEOFCASE (ifthe case fits more than one type of case, select the most

definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.

Compustte Bxhtoir “A

 
Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 2 of 12

CIRCUIT CIVIL

O Condominium
C Contracts and indebtedness
C1 Eminent domain
0 Auto negligence
& Negligence—other
C Business governance
O Business torts
O Environmental/Toxic tort
C Third party indemnification
O Construction defect
C1 Mass tort
C Negligent security
O Nursing home negligence
& Premises liability—commercial
© Premises liability—tresidential
C Products liability
C Real Property/Mortgage foreclosure
CO Commercial foreclosure
(1 Homestead residential foreclosure
(1 Non-homestead residential foreclosure
C Other real property actions

C] Professional malpractice
O Malpractice—business
C] Malpractice—medical
C1 Malpractice—other professional
O Other
O Antitrust/Trade regulation
CO Business transactions
CO Constitutional challenge—statute or ordinance
C Constitutional challenge—proposed amendment
Cl Corporate trusts
C) Discrimination—employment or other
Cl Insurance claims
2 Intellectual property
2 Libel/Slander
O Shareholder derivative action
© Securities litigation
O Trade secrets
O Trust litigation

COUNTY CIVIL

C] Small Claims up to $8,000
O Civil
C1 Real property/Mortgage foreclosure

 
Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 3 of 12

C] Replevins
C] Evictions

[] Residential Evictions

[1] Non-residential Evictions
C1) Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes (1 No Xl

IV. REMEDIES SOUGHT (check all that apply):
Monetary;

OC Nonmonetary declaratory or injunctive relief;

0 Punitive

V. NUMBER OF CAUSES OF ACTION: [ ]

(Specify)
2
VI. IS THIS CASE A CLASS ACTION LAWSUIT?
O yes
& no

Vil. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
no
Ci yes If “yes,” list all related cases by name, case number, and court.

VII. IS JURY TRIAL DEMANDED IN COMPLAINT?
I yes
C} no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

Signature: s/ Kelly D Hancock Fla. Bar # 203602
Attorney or party (Bar # if attorney)

Kelly D Hancock 03/17/2021
(type or print name) Date

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 4 of aq

Filing # 123923053 E-Filed 03/29/2021 01:03:17 PM | JO

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT

IN AND FOR MIAMI-DADE COUNTY,
FLORIDA

CASENO,: . 2021-006612-CA-01

TIKVA WEINSTEIN, and
DORI WEINSTEIN, her husband,

Plaintiffs, OF vf

 

vs,
COSTCO WHOLESALE CORPORATION Uy [> | at Wseke
A Foreign Profit Corporation, ,
(3
Defendant. p dL. (¢ F3
/
SUMMONS
THE STATE OF FLORIDA:

To All and Singular, the Sheriffs of said State:

YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the
Complaint, Interrogatories, Request for Production, Request for Admissions and Notice of
Taking Deposition in this action on Defendant:

COSTCO WHOLESALE CORPORATION
by serving registered agent:
CT Corporation System
1200 S. Pine Island Road
Plantation, FL 33324

Each defendant is requited to serve written defenses to the complaint or petition on Kelly
D. Hancock, Esquire, Krupnick, Campbell, Malone, Buser, Slama & Hancock, P.A., plaintiffs
attorneys, whose address is 12 S.E. 7th Street, Suite 801, Fort Lauderdale, Florida, 33301, within
twenty (20) days after service of this summons on that Defendant, exclusive of the day of service
and to file the original of the defense with the Clerk of this Court either before service on
plaintiffs attorneys or immediately thereafter, If a defendant fails to do so, a default will be
entered against that Defendant for the relief demanded in the complaint or petition.

 

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 5 of 12

- WITNESS my hand and seal of said Court.

3/20/2024

HARVEY RUVIN
AS Clerk of Said Court

Plaintiff/Plaintiff's Attorney:

 

KELLY D. HANCOCK, ESQUIRE

BLAKE V. DOLMAN, ESQUIRE
KRUPNICK CAMPBELL MALONE BUSER
SLAMA & HANCOCK, P.A.

12 SE. 7" Street — Suite 801

Fort Lauderdale, Florida 33301

(954) 763-8181

E-Mail: Pleadings-KDH@krupnicklaw.com

If you are a person with a disability who needs any accommodation in order to participate in this
proceeding, you are entitled, at no cost to you, to the provision of certain assistance, Please contact the
Eleventh Judicial Circuit Court’s ADA Coordinator, Lawson E, Thomas Courthouse Center, 175 NW Ist
Ave., Suite 2702, Miami, FL 33128, Telephone (305) 349-7175; TDD (305) 349-7174, Fax (305) 349-
7355 at least 7 days before your scheduled court appearance, or immediately upon receiving this
notification if the time before the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711,

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 6 of 12

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT

IN AND FOR MIAMI-DADE COUNTY,
FLORIDA

CASE NO.: 2021-006612-CA-01

TIKVA WEINSTEIN, and
DORI WEINSTEIN, her husband,

 

Plaintiffs,
VS.
COSTCO WHOLESALE CORP.
A Foreign Profit Corporation,
Defendant.
/
COMPLAINT

Plaintiffs, TIKVA WEINSTEIN, and DORI WEINSTEIN, her husband, her husband, by
and through the undersigned attorneys, hereby sues the Defendant, COSTCO WHOLESALE
CORP. (herein after “COSTCO”), and as grounds therefore would state:

1. This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars.

2. At all times material hereto, the Plaintiff, TIKVA WEINSTEIN, was and is a
resident of Miami-Dade County, Florida.

3. At all times material hereto, the Plaintiff, DORI WEINSTEIN, was and is a

resident of Miami-Dade County, Florida. |

4. At all times material hereto, the Plaintiffs, TIKVA WEINSTEIN and DORI _
WEINSTEIN, were and are lawfully married husband and wife. |
| 5. At all times material hereto, Defendant, costco, was and is a Foreign Profit

Corporation licensed to conduct business and is doing business in the State of Florida.

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 7 of 12

6. On or about May 12, 2019, the Defendant, COSTCO, owned and operated a
wholesale store located at 14800 Sole Mia Way, North Miami, 33181, Miami-Dade County,
Florida.

7. At said time and place, the Plaintiff, TIKVA WEINSTEIN, was lawfully on the
Defendant’s real property and at all relevant times was an invitee. |

8. At said time and place, the Defendant, COSTCO, negligently operated and/or
maintained said premises to allow the Plaintiff to slip and fall in a puddle of water on the floor
which is believed to have emanated from an overhead air conditioning unit.

COUNT I
NEGLIGENCE

Plaintiff realleges Paragraphs 1-8 as if fully set forth herein and would further-state:

9. Defendant, COSTCO, owed a duty to use ordinary care in keeping the premises in
a reasonably safe state.

10. Defendant, COSTCO, further owed a duty to warn or give timely notice to the
Plaintiff, TIKVA WEINSTEIN, of conditions that are known or knowable to the owner or
occupant but not the invitee.

11. Defendant, COSTCO, breached their duty owed to Plaintiff, TIKVA
WEINSTEIN in one or more of the follows ways: |

a. | by failing to properly maintain the walking areas of the premises in a reasonably

safe condition free of water and other liquids; a
b. by failing to properly inspect the condition of the premises;
c. by failing to properly maintain the overhead ait conditioning equipment so as ‘to

prevent condensation from dripping to the floor;

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 8 of 12

d. by failing to properly detect and clean up any and all liquids on the floor in a

timely fashion;

e. by failing to adequately and properly warn, orally and/or by signs, customers

and/or invitees of said dangerous condition, and/or;

f. by failing to prevent patrons’ access to the subject area until the liquids were

cleaned and floors we dry.

12. The wet and slippery floors existed for a sufficient length of time that Defendant,
COSTCO, knew or should have known of it.

13. As a direct and proximate result of the negligence of the Defendant, COSTCO,
the Plaintiff, TIKVA WEINSTEIN, was injured in and about her body and/or aggravated a pre-
existing condition or injury, suffered pain therefrom, incurred medical and related expenses in
the treatment of her injuries, suffered physical handicap, she sustained permanent injuries within
a reasonable degree of medical probability and/or permanent loss of bodily function and has lost
the capacity for the enjoyment of life.

14. In that the injuries suffered by the Plaintiff, TIKVA WEINSTEIN, are continuing
in nature, she will continue to suffer pain, physical handicap and permanent injury in the future
and will be further compelled to expend great sums for medical care and related treatment for
those injuries.

WHEREFORE, Plaintiff, TIKVA WEINSTEIN, demands judgment for damages against
the Defendant, COSTCO, together with costs and demands trial by jury of all issues triable as of.

right by jury.

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered:on FLSD Docket 04/22/2021 Page 9 of 12

COUNT
CONSORTIUM CLAIM OF DORI WEINSTEIN
AGAINST DEFENDANT COSTCO WHOLESALE CORP.

Plaintiff realleges and reavers paragraphs 1 through 8 as if fully set forth herein and
would further state:

15. At all times material hereto, the Plaintiff, DORI WEINSTEIN, was and is the lawful
husband of the Plaintiff, TIKXVA WEINSTEIN.

16. Asa direct, proximate and foreseeable result of the carelessness and negligence of
the Defendant, COSTCO, the Plaintiff, DORI WEINSTEIN, has suffered and will continue to
suffer the loss of his wife’s services, support, consortium and the care and comfort of his society.

WHEREFORE, the Plaintiff, DORI WEINSTEIN, demands judgment for any and all
allowable damages against the Defendant, COSTCO, pursuant to Florida law, together with
interest (on all sums to which interest is applicable under Florida law), and taxable costs, and
demands trial by jury of all issues triable as of right by jury and any other relief this Honorable
Court deems just and proper.

DATED this 17th day of March, 2021.

KRUPNICK, CAMPBELL, MALONE,
BUSER, SLAMA, HANCOCK, P.A.
Attorneys for Plaintiffs
12 Southeast 7th Street
Legacy Bank Building, Suite 801
Fort Lauderdale, Florida 33301
(954) 763-8181
Service Email: Pleadings-KDH @krupnicklaw.com
BY:/s/ __Kelly D. Hancock
KELLY D. HANCOCK, ESQUIRE
Florida Bar No.: 203602

BLAKE V. DOLMAN, ESQUIRE
Florida Bar No.: 102586

 

 

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 10 of 12

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT

IN AND FOR MIAMI-DADE COUNTY,
FLORIDA

CASE NO.: 2021-006612-CA-01
TIKVA WEINSTEIN, and
DORI WEINSTEIN, her husband,

Plaintiffs,
vs.

COSTCO WHOLESALE CORP.
A Foreign Profit Corporation,

Defendant.
/

NOTICE OF SERVICE OF
INTERROGATORIES TO DEFENDANT

TO: DEFENDANT, COSTCO WHOLESALE CORP.

Pursuant to Rule 1.350 of the Florida Rules of Civil Procedure, you are hereby requested
to file responses to the Plaintiffs, TIKWA WEINSTEIN and DORI WEINSTEIN, her husband,
within forty-five (45) days from the date of service, at the Law Offices of KRUPNICK,
CAMPBELL, MALONE, BUSER, SLAMA, HANCOCK, 12 SE 7th Street, Suite 801, Fort
Lauderdale, Florida, 33301.

WE HEREBY CERTIFY that a true copy of the foregoing was served on the Defendant
with the Summons and Complaint. DATED this 15th day of March, 2021.

KRUPNICK, CAMPBELL, MALONE,

BUSER, SLAMA, HANCOCK, P.A.

Attorneys for Plaintiffs

12 Southeast 7th Street

Legacy Bank Building, Suite 801

Fort Lauderdale, Florida 33301

(954) 763-8181
Service Email: Pleadings- KDH @krupnicklaw. com

BY:/s/ __ Kelly D, Hancock
KELLY D, HANCOCK, ESQUIRE
Florida Bar No.: 203602
BLAKE V. DOLMAN, ESQUIRE
Florida Bar No.: 102586

 

 

 

 
Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 11 of 12

IN THE CIRCUIT COURT OF THE
ELEVENTH JUDICIAL CIRCUIT

IN AND FOR MIAMI-DADE COUNTY,
FLORIDA

CASENO.: 2021-006612-CA-01

TIKVA WEINSTEIN, and
DORI WEINSTEIN, her husband,

Plaintiffs,
vs.

COSTCO WHOLESALE CORP.
A Foreign Profit Corporation,

Defendant.
/

FIRST REQUEST TO PRODUCE TO DEFENDANT

TO: DEFENDANT, COSTCO WHOLESALE CORP.
To Be Served Along with The Summons and Complaint

Pursuant to Rule 1.350, of the Florida Rules of Civil Procedure, it is hereby requested
that the Defendant, COSTCO WHOLESALE CORP. (herein after “COSTCO”), produce to
Plaintiffs, TIKVA WEINSTEIN, and DORI WEINSTEIN, her husband, within forty-five (45)
days, at the Law Offices of KRUPNICK, CAMPBELL, MALONE, BUSER, SLAMA,

HANCOCK, P.A., 12 SE 7 Street, Suite 801, Fort Lauderdale, Florida, 33301, the following:

l. Any and all videos taken from anywhere on the premises on the date of the
subject incident.

2. Any and all incident reports pertaining to the subject incident.

3. ‘Any and all employee handbooks in effect on the date of the subject accident.

4. Any and all surveillance films or photographs taken of Plaintiff, TIKVA
WEINSTEIN.

 
 

 

Case 1:21-cv-21557-BB Document 1-2 Entered on FLSD Docket 04/22/2021 Page 12 of 12

5. Any and all surveillance reports, memorandums, etc. regarding Plaintiff, TIKVA
WEINSTEIN.

6. All maintenance records for the overhead air conditioning systems in the store at
any time.

7. Any and all slip and fall incident reports pertaining to the subject premise from

January 1, 2018 through December 31, 2020.

8. Any and all statements made by Plaintiff, witnesses, employees, and police
officers concerning the subject incident.

I HEREBY CERTIFY that a true and correct copy of the foregoing Request to Produce is
to be served along with the Summons and Complaint upon the defendant, COSTCO
WHOLESALE CORP:

DATED this 17th day of March, 2021.

KRUPNICK, CAMPBELL, MALONE,

BUSER, SLAMA, HANCOCK, P.A.

Attorneys for Plaintiffs

12 Southeast 7th Street

Legacy Bank Building, Suite 801

Fort Lauderdale, Florida 33301

(954) 763-8181

Service Email: Pleadings-KDH @krupnicklaw.com

BY:/s/ __ Kelly D, Hancock
KELLY D. HANCOCK, ESQUIRE
Florida Bar No.: 203602
BLAKE V, DOLMAN, ESQUIRE
Florida Bar No.: 102586

 

 

 

 
